IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 97-50576
                            Summary Calendar
                         _____________________


     TYNA SPURLOCK,

                                      Plaintiff-Appellant,

                                versus

     NOBLE THOMAS FAULK;
     CITY OF GROESBECK,

                                      Defendants-Appellees.

     _______________________________________________________

         Appeal from the United States District Court for
                   the Western District of Texas
                            (W-96-CV-372)
     _______________________________________________________
                           March 24, 1998

Before REAVLEY, KING and DAVIS, Circuit Judges.

PER CURIAM:*

     The summary judgment for the City of Groesbeck is affirmed.

There is no evidence that the City either formally approves or

implicitly tolerates police conduct in arresting citizens without

probable cause or abusing them in the course of investigatory

detention.     Nor is there evidence of deliberate indifference in

officer training, or supervision, or the hiring of officer Faulk.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The summary judgment for the officer, Noble Thomas Faulk, is

reversed.   Whether the handcuffing was reasonably justified to

detain Spurlock and complete the investigation,1 she raised an

issue of no reasonable ground to arrest for probable cause.    We

make no ruling on the state law claim but remand that to the

district court with the case.

     Judgment for the City of Groesbeck is affirmed.   Judgment

for Noble Thomas Faulk is reversed, and the cause against him is

remanded.




     1
         See United States v. Sander, 994 F.2d 200 (5th Cir.
1993).

                                 2